Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-30 are examined herein.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because, for example: 
reference characters “11” and “39” have both been used to designate positioning elements, 
reference characters “20” and “37” have both been used to designate a coupling element, and
reference characters “27” and “36” have both been used to designate a protruding coupling element. Noting the above examples, a thorough review of the specification and drawings should be conducted for consistent reference numbering.
Different reference numerals cannot be used to denote the same component, unless in distinct embodiments of the device. It is critical to the understanding and clarity of the disclosed invention to use the same, consistent numbering of components across all views of the invention.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is not grammatically correct. Note, for example: “which coupling features a support stationary connected to the rectangular screen…” - it is unclear what the verb in this phrase of the run-on sentence is.  Correction is required.  See MPEP § 608.01(b).
The disclosure is further objected to because of the following list of exemplary informalities: 
In paragraph [12], “the poultry container side panel may comprises at least one sideward protruding foot,” “comprises” is idiomatic and grammatically incorrect.  
The term “circumference” and its conjugations are found throughout the specification; Applicant amended only one instance in their response, there appear to be at least 39 other instances of the term in the specification. While both terms are technically correct for referencing the outskirts or boundaries of an element, the connotation of the term “circumferential” is pertaining to a circular element or opening.
In light of the examples provided above, a thorough review should be conducted for consistency, clarity, and conciseness in the current disclosure, MPEP § 608.01(g). Appropriate correction is required.

Claim Objections
Claims 27 & 30 are objected to because of the following informalities: where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75. It is recommended that the claims be amended in the same indentation style as claim 16. Additionally, claim 27, line 18, “the positioning counter-element holding” should be replaced with --the counter-positioning element holding--, for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
RE Claim 30, starting in line 7 of the second page through the end of the claim, the phrase “at least one poultry container side panel…” appears to replicate the “side panel” and its limitations found in claim 30, first page, starting in line 6 through the second page, line 6. It is unclear whether the new instances of the components which have already been claimed (e.g. “a synthetic substantially rectangular screen…”), are double including the already-claimed components, or are new components entirely.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-18 & 20-26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as disclosed by Rumpel (US 20040159659) or, in the alternative, under 35 U.S.C. 103 as obvious over Rumpel and Purtle et al. (US 20140261217, “Purtle”).
For Claim 16, Rumpel discloses a poultry container side panel (either side panel 16 or 18, which is assembled with two other side walls 20 & 22 and base 12 to form a container, [0032-33]; the container of Rumpel is capable of use with poultry, depending on the preferences of the user) for releasable connection to a poultry container for holding live poultry (either side panel 16 or 18 is capable of being releasably connected with the remainder of the container structure, and the container also has an interior, defining a space which is capable of use with poultry), comprising: 

    PNG
    media_image1.png
    530
    634
    media_image1.png
    Greyscale
a synthetic substantially rectangular screen (16 or 18) provided with apertures (handle openings 150, [0055] and/or fastener holes 47, [0072], both illustrated in Fig. 7); 
at least one positioning element (17 or 19) located at one of the peripheral sides of the substantially rectangular screen (the hinges 17/19 are located at the back side forming the periphery of the screen 16/18); and 
at least one coupling (each latch 25) located on a peripheral face of the peripheral side of the substantially rectangular screen opposite to the positioning element holding peripheral side of the substantially rectangular screen (represented in the annotated Fig. 3, each latch has at least a grasping portion 58 which is supported on the peripheral face of the side shown in Fig. 3); 
wherein each coupling comprises a stationary support (the recess 59 which houses each leaf spring of the latch 25, [0059]) connected to the rectangular screen (Figs. 3 & 4) and a displaceable locking element moveable between a coupling position and a release position (actuators 58 and free end 60 work together to move between attached and unattached configurations, [0058-60]), 
wherein the displaceable locking element is a synthetic and integrated part of the synthetic rectangular screen (as illustrated in Figs. 3, 4, & 7, in being a part of the selected side wall 16 or 18, the latch 25 is a portion, or is integrated with, the selected sidewall 16 or 18, see [0033] and Fig. 7; Rumpel further contemplates collapsing crates which are already being used for milk container transport, for example, “molded plastic crates” [0004]).
However, if Rumpel is found to not discuss a side panel comprising a synthetic material, then Purtle, like prior art above, teaches a knock-down container (20A, Fig. 12 and the accompanying description found in [0056]), further comprising a side panel (one of 24, 24A, 26, 28) injection molded from plastic, [0057].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the side panels of Rumpel by injection molding plastic as taught by Purtle, in order to provide a suitably strong and lightweight material for transportation of desired objects.
For Claim 17, Rumpel, or in the alternative Rumpel in view of Purtle, discloses the poultry container side panel according to claim 16, and Rumpel further discloses wherein the poultry container side panel is a single moulded part (as noted above, Rumpel contemplates a collapsing structure for crates which are already being used for milk container transport, for example, “molded plastic crates” [0004]).
However, if Rumpel is found to not discuss a side panel comprising single molded component, then Purtle, like prior art above, teaches a knock-down container (20A, Fig. 12 and the accompanying description found in [0056]), further comprising a side panel (one of 24, 24A, 26, 28) injection molded from plastic, [0057].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the side panels of Rumpel by injection molding plastic as taught by Purtle, in order to provide a suitably strong and lightweight material for transportation of desired objects.
For Claim 18, Rumpel, or in the alternative Rumpel in view of Purtle, discloses the poultry container side panel according to claim 16, and Rumpel further discloses wherein the displaceable locking element is resiliently connected to the rectangular screen using the flexibility of a connecting synthetic material (“The latch members 25 are most preferably yieldable and may be formed into leaf spring configurations formed by cutting away or otherwise relieving a portion of the side wall between the inner and outer wall surfaces, leaving a narrowing leaf spring configuration,” [0058-59] such that the leaf spring material is a resilient and yielding connection).
For Claim 20, Rumpel, or in the alternative Rumpel in view of Purtle, discloses the poultry container side panel according to claim 16, and Rumpel further discloses wherein the poultry container side panel comprises at least one sideward protruding foot (the element that extends between elements 32 to form the “mortise and tenon” structure, [0061-62]) from one of the peripheral sides of the substantially rectangular screen (extending from the left/right side of 16/18, Fig. 6; wherein the left and right sides make up a portion of the periphery of the screen).
For Claim 21, Rumpel, or in the alternative Rumpel in view of Purtle, discloses the poultry container side panel according to claim 20, and Rumpel further discloses wherein the at least one foot is integrated with the substantially rectangular screen (as noted above, Rumpel contemplates a collapsing structure for crates which are already being used for milk container transport, for example, “molded plastic crates” [0004], with elements 32 molded to the screen).
However, if Rumpel is found to not discuss a side panel comprising single molded component, then Purtle, like prior art above, teaches a knock-down container (20A, Fig. 12 and the accompanying description found in [0056]), further comprising a side panel (one of 24, 24A, 26, 28) injection molded from plastic, [0057].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the side panels and the at least one sideward projecting foot of Rumpel by injection molding plastic as taught by Purtle, in order to provide a suitably strong and lightweight material for transportation of desired objects.
For Claim 22, Rumpel, or in the alternative Rumpel in view of Purtle, discloses the poultry container side panel according to claim 16, and Rumpel further discloses wherein the positioning element (17 or 19) located at the peripheral side of the substantially rectangular screen opposite to the peripheral side where the coupling is located (as discussed above in the annotated Fig. 3) is provided by a contour of an aperture in the peripheral side of the poultry container side panel (124 forms an aperture which cooperates to form the hinged connection 17 or 19, [0050]).
For Claim 23, Rumpel, or in the alternative Rumpel in view of Purtle, discloses the poultry container side panel according to claim 16, and Rumpel further discloses wherein the at least one coupling comprises a plurality of couplings integral with the poultry container side panel (each of side panels 16 & 18 comprises two latches 25, Fig. 7; (“latch members 25 that are formed integrally between the inner and outer surfaces such that no part of the latch members 25 project beyond the inner and outer surfaces,” [0033]).
For Claim 24, Rumpel, or in the alternative Rumpel in view of Purtle, discloses the poultry container side panel according to claim 16, and Rumpel further discloses wherein the at least one coupling is integrated with the substantially rectangular screen (“latch members 25 that are formed integrally between the inner and outer surfaces such that no part of the latch members 25 project beyond the inner and outer surfaces,” [0033]).
For Claim 25, Rumpel, or in the alternative Rumpel in view of Purtle, discloses the poultry container side panel according to claim 16, and Rumpel further discloses wherein the substantially rectangular screen comprises at least one reinforcement rib (in the same manner as the instant invention, either direction of the raised hatching pattern of the grid, clearly illustrated in Figs. 5-7).
For Claim 26, Rumpel, or in the alternative Rumpel in view of Purtle, discloses the poultry container side panel according to claim 25, and Rumpel further discloses wherein the reinforcement rib connects opposite peripheral sides of the substantially rectangular screen (the majority of the raised hatch marks extend at least partially through the thickness of the side panels 16 & 18, Fig. 7).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rumpel, or in the alternative Rumpel in view of Purtle, and Davis (GB 2527500).
For Claim 19, Rumpel, or in the alternative Rumpel in view of Purtle, discloses the poultry container side panel according to claim 16.
Rumpel, or in the alternative Rumpel in view of Purtle, is silent to wherein the displaceable locking element has a central opening and a control flap that projects from the substantially rectangular screen.
Davis, like prior art above, teaches a transport container connection (title, disclosure), the connection further comprising a projecting pin from one side of the connection (14, Fig. 1) and a displaceable locking element (30, Fig. 4) with a central opening and a control flap that projects from another side (Fig. 4, and [0013-15]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the fastener of Rumpel, or in the alternative Rumpel in view of Purtle, with the pin and corresponding latch mechanism as taught by Davis, in order to provide a looser connection capable of height adjustment between components [0014, Davis] and since a simple substitution of one known fastening element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

Claims 27, 29, & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rumpel, or in the alternative Rumpel in view of Purtle, and Yoakum (US 0791234).
For Claim 27, Rumpel discloses a poultry container (10) for holding live poultry (similar to the discussion of claim 16 above, container 10 defines an interior space capable of use with poultry), comprising: 
a bottom wall (12) and three side walls (represented by 16, 18, 20, 22) protruding from the bottom wall (as illustrated in Figure 1 and the accompanying description found starting in [0031]); 
wherein the device is provided with a substantially rectangular aperture (the aperture formed by the edge of each of 20, 22, & 21 on 12, this aperture accepts either 16 or 18) for receiving a poultry container side panel for releasable connection to the poultry container for holding live poultry (either side panel 16 or 18 is capable of being releasably connected with the remainder of the container structure, and the container also has an interior, defining a space which is capable of use with poultry; this limitation is repetitive of and addressed within the discussion of the preamble), comprising: 
a synthetic substantially rectangular screen (16 or 18) provided with apertures (handle openings 150, [0055] and/or fastener holes 47, [0072], both illustrated in Fig. 7); 
at least one positioning element (17 or 19) located at one of the peripheral sides of the substantially rectangular screen (the hinges 17/19 are located at the back side forming the periphery of the screen 16/18); and 
at least one coupling (each latch 25) located on a peripheral face of the peripheral side of the substantially rectangular screen opposite to the positioning element holding peripheral side of the substantially rectangular screen (represented in the annotated Fig. 3, each latch has at least a grasping portion 58 which is supported on the peripheral face of the side shown in Fig. 3); 
wherein each coupling comprises a stationary support (the recess 59 which houses each leaf spring of the latch 25, [0059]) connected to the rectangular screen (Figs. 3 & 4) and a displaceable locking element moveable between a coupling position and a release position (actuators 58 and free end 60 work together to move between attached and unattached configurations, [0058-60]), 
wherein the displaceable locking element is a synthetic and integrated part of the synthetic rectangular screen (as illustrated in Figs. 3, 4, & 7, in being a part of the selected side wall 16 or 18, the latch 25 is a portion, or is integrated with, the selected sidewall 16 or 18, see [0033] and Fig. 7; Rumpel further contemplates collapsing crates which are already being used for milk container transport, for example, “molded plastic crates” [0004]), 
wherein the periphery of the aperture in the device is provided with at least one counter-positioning element (one of the protruding elements: 27 & 33, forming the gap into which 16/18 is received); and 
wherein the periphery of the aperture in the device opposite to the positioning counter-element holding peripheral side of the aperture is provided with at least one protruding coupling element (another of the protruding elements: 27 & 33, either on the opposite side of the thickness of the panel, or opposite on the left/right side of the panel from the aforementioned counter element).
However, if Rumpel is found to not discuss a side panel comprising a synthetic material, then Purtle, like prior art above, teaches a knock-down container (20A, Fig. 12 and the accompanying description found in [0056]), further comprising a side panel (one of 24, 24A, 26, 28) injection molded from plastic, [0057].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the side panels of Rumpel by injection molding plastic as taught by Purtle, in order to provide a suitably strong and lightweight material for transportation of desired objects.
Rumpel is silent to a fourth side wall.
Yoakum, like prior art above, teaches a transportable knock-down container (title, disclosure) further comprising four framed sides (Fig. 1) with a side panel attached on a fourth side (11 is attached to frame member 14a, as illustrated in Figs. 1 & 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to surround at least one side of the container of Rumpel in a frame such that the side panel attaches to the frame as taught by Yoakum, in order to have reinforcement for the at least one side panel, as is a well-known characteristic of frames.
For Claim 29, Rumpel discloses the poultry container according to claim 27, and Rumpel further discloses wherein on a peripheral side of the substantially rectangular aperture opposite to the coupling element protruding peripheral side of the aperture at least one counter-positioning element is provided (the protruding element 27/33 is provided either front/back of the thickness of the panel 16/18 of the device or on the left/right sides of the panel 16/18).

For Claim 30, Rumpel discloses an assembly of a poultry container (10) for holding live poultry (similar to the discussion of claim 16 above, container 10 defines an interior space capable of use with poultry), comprising: 
the poultry container (10) for holding live poultry (addressed in the preamble), including: 
a bottom wall (12) and three side walls (16 or 18, 20, 22) protruding from the bottom wall (as illustrated in Figure 1 and the accompanying description found starting in [0031]); 
 wherein the device is provided with a substantially rectangular aperture (the aperture formed by the edge of each of 20, 22, & 21 on 12, this aperture accepts either 16 or 18) for receiving a poultry container side panel for releasable connection to the poultry container for holding live poultry (either side panel 16 or 18 is capable of being releasably connected with the remainder of the container structure, and the container also has an interior, defining a space which is capable of use with poultry; this limitation is repetitive of and addressed within the discussion of the preamble), comprising: 
a synthetic substantially rectangular screen (16 or 18) provided with apertures (handle openings 150, [0055] and/or fastener holes 47, [0072], both illustrated in Fig. 7); 
at least one positioning element (17 or 19) located at one of the peripheral sides of the substantially rectangular screen (the hinges 17/19 are located at the back side forming the periphery of the screen 16/18); and 
at least one coupling (each latch 25) located on a peripheral face of the peripheral side of the substantially rectangular screen opposite to the positioning element holding peripheral side of the substantially rectangular screen (represented in the annotated Fig. 3, each latch has at least a grasping portion 58 which is supported on the peripheral face of the side shown in Fig. 3); 
wherein each coupling comprises a stationary support (the recess 59 which houses each leaf spring of the latch 25, [0059]) connected to the rectangular screen (Figs. 3 & 4) and a displaceable locking element moveable between a coupling position and a release position (actuators 58 and free end 60 work together to move between attached and unattached configurations, [0058-60]), 
wherein the displaceable locking element is a synthetic and integrated part of the synthetic rectangular screen (as illustrated in Figs. 3, 4, & 7, in being a part of the selected side wall 16 or 18, the latch 25 is a portion, or is integrated with, the selected sidewall 16 or 18, see [0033] and Fig. 7; Rumpel further contemplates collapsing crates which are already being used for milk container transport, for example, “molded plastic crates” [0004]), 
wherein the periphery of the aperture in the device is provided with at least one counter-positioning element (one of the protruding elements: 27 & 33, forming the gap into which 16/18 is received); and 
wherein the periphery of the aperture in a side wall opposite to the positioning counter-element holding peripheral side of the aperture is provided with at least one protruding coupling element (another of the protruding elements: 27 & 33, either on the opposite side of the thickness of the panel, or opposite on the left/right side of the panel from the aforementioned counter element), and 
[please note the above 112, 2nd paragraph rejection for the remainder of the claim, which appears to doubly include claimed elements established above] at least one poultry container side panel (either 16 or 18) for releasable connection to the poultry container (addressed in the preamble), including: 
a synthetic substantially rectangular screen provided with apertures (16 or 18) provided with apertures (handle openings 150, [0055] and/or fastener holes 47, [0072], both illustrated in Fig. 7);
at least one positioning element (17 or 19) located at one of the peripheral sides of the substantially rectangular screen; and 
at least one coupling (each latch 25) located on a peripheral side of the substantially rectangular screen opposite to the positioning element holding peripheral side of the substantially rectangular screen (the portion 58 which extends from the “front” of the selected panel of 16/18); 
wherein the coupling comprises a support stationary (the recess 59 which houses each leaf spring of the latch 25, [0059]) connected to the rectangular screen (Figs. 3 & 4) and a displaceable locking element moveable between a coupling position and a release position (actuators 58 and free end 60 work together to move between attached and unattached configurations, [0058-60]),
wherein the displaceable locking element is a synthetic and integrated part of the synthetic rectangular screen (as illustrated in Figs. 3, 4, & 7, in being a part of the selected side wall 16 or 18, the latch 25 is a portion, or is integrated with, the selected sidewall 16 or 18, see [0033] and Fig. 7; Rumpel further contemplates collapsing crates which are already being used for milk container transport, for example, “molded plastic crates” [0004]).
However, if Rumpel is found to not discuss a side panel comprising a synthetic material, then Purtle, like prior art above, teaches a knock-down container (20A, Fig. 12 and the accompanying description found in [0056]), further comprising a side panel (one of 24, 24A, 26, 28) injection molded from plastic, [0057].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the side panels of Rumpel by injection molding plastic as taught by Purtle, in order to provide a suitably strong and lightweight material for transportation of desired objects.
Rumpel is silent to a fourth side wall.
Yoakum, like prior art above, teaches a transportable knock-down container (title, disclosure) further comprising four framed sides (Fig. 1) with a side panel attached on a fourth side (11 is attached to frame member 14a, as illustrated in Figs. 1 & 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to surround at least one side of the container of Rumpel in a frame such that the side panel attaches to the frame as taught by Yoakum, in order to have reinforcement for the at least one side panel, as is a well-known characteristic of frames.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Rumpel and Yoakum as applied to claims 27, 29, & 30 above, and in further view of Purtle.
For Claim 28, the above-modified reference teaches the poultry container according to claim 27.
The above-modified reference is silent to wherein the poultry container comprises a metal frame.
Purtle, like prior art above, teaches an array of stacked containers (Fig. 10) further comprising a metal frame [0052] in which the containers are stacked (PC on 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the stacked containers of the above-modified reference with a frame to stack the containers in as taught by Purtle, in order to provide a better organizational system with specified slots for specific containers during shipment, for example.

 Response to Arguments
Applicant's arguments filed 5 July 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the different reference numbers pointed out in the drawings may be used because, for example, “reference character 11 refers to one or more positioning elements in Fig. 1 and reference character 39 refers to one or more positioning elements in Figs. 3A-3B… Because reference characters 11 and 39 are different parts that generally correspond to one another, Applicant submits the drawings comply…” the Examiner respectfully disagrees. If there is a structural difference between these reference characters, then this must be pointed out and supported by the original specification; if there is no structural difference, then the reference characters could be distinct. If the location is critical to the positioning element (e.g. element 11 is spaced two cells in from each edge of the screen, vs. 39 is spaced one cell in from one edge) in order for the device to function as intended and differentiating the positioning element (pictured here as a hole) embodiments, then this should be made clear on the record; however, if the holes are the same, as argued, and just the number of holes present is different, then all of the positioning elements should reference element 11, and 39 should be removed from the drawings and specification. This argument is similarly applied to pairs (20 & 37, and 27 & 36).
  In response to Applicant argument that “Purtle fails to describe a coupling on a peripheral face of the side wall that is opposite of to the positioning element and does not make up for the deficiencies found in Rumpel.” the Examiner respectfully disagrees. For clarity, the claimed phrase is “at least one coupling located on a peripheral face of the peripheral side of the substantially rectangular screen opposite to the positioning element holding peripheral side of the substantially rectangular screen;” however, in the claim, only two (possible) distinct peripheral sides are defined: the peripheral side “at” which the positioning element is located, and the one “on” which the at least one coupling is located. Only one of these peripheral sides is further defined as having a face. 
In the interpretation of the claimed subject matter, any one of the six “faces” or “sides” which make up the “periphery” of the substantially rectangular screen, especially where the periphery is only defined as the opposite of another defined peripheral component. The claim language fails to pinpoint particulars, and continues to use overly broad language to describe the disclosed invention, without addressing what the inventor views as the inventive subject matter. Simply put, the use of the terms “top” and/or “bottom, “left” and/or “right” (regardless of the perspective, as long as the point of reference stays consistent), could be beneficial in tying the claimed concepts together.
As Rumpel is found to disclose the argued subject matter, the arguments directed to Purtle, Davis, and Yaokum are moot.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.J./Examiner, Art Unit 3643                                                                                                                                                                                                        


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643